              UNITED STATES DISTRICT COURT
              SOUTHERN DISTRICT OF GEORGIA
                         AUGUSTA DIVISION
                                                                AUGUSTA
                                                                 filed W COURT



          CHANGE OF PLEA IN ^sa v. gabriel sous

          CRIMINAL NO. CR120-095        augusta,Georgia




                   WITH CONSENT OF THE COURT,THE
                                   GABRIEL SOLIS
              DEFENDANT                              , HAVING

          PREVIOUSLY ENTERED A PLEA OF


          HEREBY WITHDRAWS THAT PLEA AND ENTERS A PLEA

          OF GUILTY                XO COUNT ONE

           IN THE INDICTMENT.



                      THIS     DAY OF                       , 2021




NOLLE PROSSE AS
                                                     GABRIEL SOLIS DEFENDANT
TO COUNT(S)


                                                    CODNSEL FOR DEFENDANT
                                                          ANDREW M. MAGRUDER
